Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with GORDON DANA on December 2, 2021    
The application has been amended as follows: 
In the claims:
1)	In claim 1, last line after, “nm”, “, wherein the chitosan has an average molar mass of 4,500-200,000 Da and the chitosan contains primary amines each having a pKa value of 6.0-6.9”
2)	In claim 4, line 1 after “claim”, “3” has been deleted and replaced by “1”.
3)	In claim 5, line 1 after “claim”, “3” has been deleted and replaced by “1”.
4)	Claims 2 and 3 have been cancelled.




- End of the Amendment
Statement for Reasons for Allowance
Claims 1 and 4-14 are allowed.
The present claims are allowable over the “closest prior art Buiser et al. (US 2006/0210710) in view of Barnett (US 2011/0104052), Athanasiadis et al. (US 2010/0291055) and Ghanavi et al. (US 2014/0370500).
Buiser discloses processes of manufacturing polymeric microspheres facilitate the generation of polymeric microspheres of size ranges smaller than 600 microns diameter by forming beads of a predetermined size from a starting material which may include a template polymer, and subsequently contacting the beads with a structural polymer (abstract). The template polymer includes chitosan (para 0019). The structural polymer utilized in the contacting step 104 can be selected from a wide variety of generally chemically crosslinkable polymers such as, for example, vinyl polymers, polyacrylamides (para 0026). Diffusion of the structural polymer into the beads can be achieved by, for example, soaking the beads in a solution of the structural polymer (para 0019). This creates a high porosity gradient, with the solidified particle exhibiting a smooth exterior with minimal porosity (e.g., microporous with an average pore size of 10 microns or less) and increasing porosity (e.g., up to about 50 microns) at the particle core (para 0030). 
However, Buiser fails to disclose that the polymeric microparticle is a hydrogel and the microparticle has a coefficient of variation of 0 to 2%, fails to disclose that the chitosan has an average molar mass of 4500-200000 Da and Chitosan contains primary amines having a pKa value of 6-6.9.
Whereas, Barnett teaches a microporous polymeric microsphere (para [0016); [0104]. The invention features a polymer matrix comprising nanoparticles...para [0016, 0026]. The matrix forms a microsphere that includes a hydrogel (para [0011].
Whereas, Athanasiadis discloses hydrogel for use in wound healing and comprises chitosan and polymers (abstract). The average molecular weight of chitosan is between about 1 and 1000 kDa (para 0172).
Whereas, Ghanavi discloses the amine groups have a pKa value of 6.5 making chitosan a pH responsive polymer (para 0093). 
Based on the Applicants arguments filed on 11/17/2021, Buiser states “the template polymer may be removed,” that does not indicate that Buiser discloses separate embodiments in which the finished microspheres either have the template polymer or do not have the template polymer. That phrasing in the abstract of Buiser merely refers to the process claimed in Buiser, which as the title indicates, is for manufacturing of polymeric microspheres. Therefore, in some embodiments of that process, the extra step of removing the template polymer is explicitly included (as shown in both figures of Buiser), whereas in some claims that extra step is not explicitly specified. In contrast with the process, in Buiser’s finished product, the template polymer has been removed. This is made clear in paragraphs 22 through 25 of Buiser. In paragraph 22, Buiser states that the “template polymer will be soluble in a solvent that does not attack the crosslinked structural polymer.” In paragraph 24, Buiser further states that the “solvent should be capable of dissolving the starting material without interfering with the structural polymer crosslinking.” (Emphasis added.) Finally, in paragraph 25, Buiser states that the last step of the process “involves the removal of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RONAK C PATEL/Primary Examiner, Art Unit 1788